Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 1 of 14

IN THE DISTRICT COURT OF THE UNITED STATES

for the Western District of New York

April 2021 GRAND JURY
(Impaneled April 14, 2021)

THE UNITED STATES OF AMERICA = INDICTMENT

Violations:

-VS-
Title 18, United States Code,

Sections 1831, 1832 & 2;
Title 50, United States Code,

JI WANG Section 1705; Title 15, Code of
Federal Regulations, Section 764.2

(10 Counts)

INTRODUCTORY ALLEGATIONS
The Grand Jury Alleges That:

At all times relevant to this Indictment:

A. Defense Advanced Research Projects Agency (“DARPA”)

1. DARPA was, and is, an agency of the United States Department of Defense.
Its mission is to make pivotal investments in breakthrough technologies for national security.
To do so, DARPA collaborates with various academic, corporate, and governmental
partners. The fruits of DARPA’s mission include transformative technologies with military
and civilian applications (for example, stealth technology and the Internet).

2. DARPA has collaborated with Corning Incorporated (“Corning”), a
company based in the Western District of New York, to develop high-powered laser fibers

for military application.
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 2 of 14

B. Defendant JI WANG

3. The defendant, JI WANG (“WANG”), worked at Corning in the Western
District of New York from 1998 to 2019. His work included optical fiber research, a portion
of which was funded by DARPA.

C. The DARPA Laser Fiber Project

4. In or about 2003, DARPA and Corning entered into a Technology Investment
Agreement, the main purpose of which was advanced research and technology development
of high-powered optical laser fibers. The objective of the DARPA project was to develop and
produce laser fibers that could be weaponized and used to combat threats posed by drones.
Pursuant to the Technology Investment Agreement, as amended from time to time, almost
$16 million was invested in the DARPA project.

5. WANG was assigned to work on the DARPA project, and was a lead scientist
on the project.

6. The DARPA project achieved an almost 1000-fold increase in the power of the
subject fiber lasers and overcame associated technical challenges. The research and
development effort consisted of an iterative, trial-and-error process whereby hundreds of
different fiber laser recipes were devised, developed, produced and tested. Detailed
measurements and data were collected for each fiber laser recipe produced and tested.

D. Trade Secret and Export-Controlled Data

7. The DARPA project led to a substantial body of valuable business, scientific,
engineering, and technical information relating to the development, production, and
manufacture of high-power specialty optical fibers (collectively, the “DARPA Laser Fiber

Manufacturing Technology”). The DARPA Laser Fiber Manufacturing Technology
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 3 of 14

consisted of the unpublished methods, techniques, processes, and procedures, successful and
unsuccessful, used to develop and manufacture optical fibers, and included detailed
information related to equipment, settings, process details, specific conditions, materials,
parameters and techniques for glass soot deposition, glass consolidation, and vapor phase
doping, as well as contemporaneous sensor measurements taken during the manufacturing
processes, and test results and performance characteristics of specific optical fiber “recipes”
and compositions to achieve fiber refractive index profiles and designs that were conceived,
developed and produced in the DARPA project.

8. The DARPA Laser Fiber Manufacturing Technology was proprietary to and
owned by Corning and was documented in a series of non-public electronic files held by
Corning. DARPA retained certain rights to results of the DARPA project. The DARPA
Laser Fiber Manufacturing Technology had substantial value to someone seeking to
manufacture laser fibers. It was not generally known or readily ascertainable through proper
means. A person with knowledge of this data obtained economic value from its use.

9. The DARPA Laser Fiber Manufacturing Technology related to a product used
in and intended for use in interstate and foreign commerce, that is, laser fibers.

10. | Corning took reasonable measures to protect its intellectual property, including
the DARPA Laser Fiber Manufacturing Technology, from unauthorized disclosure and use
through various measures and techniques. Those measures and techniques included, among
others:

a. Restricting and controlling physical access to its facilities;

b. Requiring employees, including WANG, to execute agreements prohibiting

the disclosure and use of proprietary information, except in the course of their
official work duties;
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 4 of 14

c. Training employees, including WANG, on the protection and confidentiality
of sensitive/proprietary/trade secret information, as well as export-controlled
technology;

d. Securing its information technology systems and networks through
encryption, password protection, dual authentication procedures, data loss
prevention software, and routine network monitoring; and

e. Using classification markings on documents containing sensitive information.

11. All research and development work on the DARPA project was confidential
and proprietary, and no information developed in the DARPA project could be disclosed
without first following specific procedures. Access to the network locations used to store
DARPA project files and data was restricted to members of the DARPA project team, and
no one else.

12. The technology developed during the DARPA project was also subject to
export controls under the International Emergency Economic Powers Act and Export
Administration Regulations. WANG understood that export of the DARPA project
technology was restricted based on export controls and had received training regarding export
control requirements. At no time did WANG obtain, or apply to obtain, a license from the
United States government to export such technology to the People’s Republic of China.

13. The DARPA Laser Fiber Manufacturing Technology was stored in the
electronic files set forth below (“the DARPA Laser Fiber Manufacturing Technology Files”),

and elsewhere, and constituted a trade secret within the meaning of Title 18, United States

Code, Section 1839:
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 5 of 14

121-2515 Er-Al cane epma.xis

121-2550 epma.xts

AL allcore AICI3Temp.xts

AICIS vessel temp compareYb via Er.xls
Ar via He as carrier gas.xis

b-f vessel_dopel xls
boron_core_deepdope2.xls
boron_core_vesseldope2.xls

DARPA laydown flo _Yb_Al_ Ge 5@L12.xls
darpa_yb_al_1@L12.xls

Er-Al Soot results summary.ppt
R-100724.doc

R-100724_OVD darpa process development.doc
TRACKING 2004 xs

TRACKING 2005.xts

E. WANG Surreptitiously Seeks to Establish a Laser Fiber
Business in the People’s Republic of China

14. Beginning in or about late 2014 and continuing through in or about late 2017,
the exact date being unknown, WANG and another person (“Person 1”), known to the Grand
Jury, surreptitiously sought to establish a laser fiber business, which they referred to as
Quantum Wave (or sometimes, WaveQuantum), in the People’s Republic of China.

15. WANG and Person 1 contacted and negotiated with the People’s Republic of
China and its instrumentalities and agents, including but not limited to representatives from
(a) the Chinese Academy of Sciences, Academy of Opto-Electronics, and (b) the government
of Tianjin City, Dongli District, regarding the establishment of a high-tech research and
development company for laser fiber and other specialty optical fiber products.

16. | WANG and Person I promised to provide laser fiber capability by establishing
a world-class base in China for specialty optical fiber production and research. In addition,

WANG and Person 1 also expressed interest in establishing an associated laboratory within

5
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 6 of 14

the Dongli District for advanced research in the field of specialty optical fiber pursuant to the
Recruitment Program of Global Experts, also known as the Thousand Talents Program.

17. WANG and Person 1 represented to their Chinese counterparts that the
technology they proposed to bring to China was “strictly controlled” by the United States.

18. WANG and Person 1 sought approximately $29 million dollars in funding for
Quantum Wave from their Chinese counterparts and, in return, proposed to contribute their
knowledge, expertise and intellectual property to the joint venture, which they estimated to
be worth approximately $10 million at a minimum.

19. Between December 2014 and August 2018, on several occasions, WANG
traveled from the United States to the People’s Republic of China and met with his Chinese
counterparts to negotiate. On at least two trips, in July-August 2017 and October-November
2017, WANG brought with him a laptop that contained technology pertaining to the DARPA
project that was controlled for export to China for national security reasons under Export
Control Classification Number (““ECCN”) 6E001.

20. Despite lengthy negotiations over a period of years, WANG and Person 1 did
not reach a final agreement with their Chinese counterparts. By late 2017, WANG and
Person 1 discontinued their efforts to establish a business and laboratory in China.

F. WANG Seeks to Establish a Laser Fiber Business in the United States

 

21. Starting in January 2018 and continuing to November 2018, after negotiations
with the Chinese ended in an impasse, WANG and Person | held discussions with a United
States person, known to the Grand Jury, to provide venture capital funding for their proposed

Quantum Wave business.
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 7 of 14

22. Representing that they had devised a new specialty laser fiber that was superior
to any other available at the time, WANG and Person 1 sought approximately $15 million in
funding to launch QuantumWave. They touted their extensive expertise and experience as
their contribution to the project.

23. The specific laser fiber that Quantum Wave proposed to manufacture was the
same as a laser fiber developed and tested as part of the DARPA project. WANG planned to
use a specific production technique, known as vapor phase doping, to produce laser fibers at
QuantumWave. Vapor phase doping was a technically difficult process used in the DARPA
project that resulted in superior performance characteristics for laser fibers.

G. WANG Downloads DARPA Project Files

24.  Onor about July 1, 2016, without authorization, WANG downloaded a copy
of a folder containing DARPA project files, including the DARPA Laser Fiber
Manufacturing Technology Files, from Corning’s network to a personal USB drive.

25. WANG downloaded these files to use as reference for his QuantumWave
business, and to serve as a starting point from which to extrapolate in developing laser fibers
for his Quantum Wave business.

26. At the time, WANG had no need related to the DARPA project or his
employment at Corning to access the DARPA project folder, and no business reason to copy
the DARPA Laser Fiber Manufacturing Technology Files onto a removable personal digital

storage device.

27. WANG retained possession of the DARPA Laser Fiber Manufacturing

Technology until at least 2018, and the personal digital storage device containing the DARPA
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 8 of 14

Laser Fiber Manufacturing Technology Files has not been located or recovered by the

government or by Corning.

COUNT 1
(Economic Espionage — Copying — 18 U.S.C. §1831(a)(2))

The Grand Jury Charges That:

28. The Introductory Allegations contained in paragraphs 1 through 27, above, are
repeated and incorporated by reference.

29.  Onor about July 1, 2016, in the Western District of New York, and elsewhere,
the defendant, JI WANG, intending and knowing that the offense would benefit a foreign
government, foreign instrumentality and foreign agent, that is, the People’s Republic of
China, and instrumentalities thereof, including the Tianjin City, Dongli District, Chinese
Academy of Sciences, Academy of Opto-Electronics, and Thousand Talents Program, did
knowingly and without authorization copy, duplicate and download the DARPA Laser Fiber
Manufacturing Technology Files, which contained a trade secret, that is, DARPA Laser Fiber

Manufacturing Technology.

All in violation of Title 18, United States Code, Section 1831(a)(2).

COUNT 2
(Theft of Trade Secrets — Copying - 18 U.S.C. §1832(a)(2))

The Grand Jury Further Charges That:
30. The Introductory Allegations contained in paragraphs 1 through 27, above, are

repeated and incorporated by reference.
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 9 of 14

31. Onor about July 1, 2016, in the Western District of New York, and elsewhere,
the defendant, JI WANG, with the intent to convert a trade secret, namely, DARPA Laser
Fiber Manufacturing Technology, that was related to a product and service used in and
intended for use in interstate and foreign commerce, to the economic benefit of someone other
than the owner thereof, namely, WANG, Person 1, the business known as QuantumWave,
the Tianjin City, Dongli District, Chinese Academy of Sciences, Academy of Opto-
Electronics, and Thousand Talents Program, and intending and knowing that the offense
would injure the owner of that trade secret, did knowingly and without authorization copy,
duplicate and download the DARPA Laser Fiber Manufacturing Technology Files, which

contained a trade secret, that is, DARPA Laser Fiber Manufacturing Technology.

All in violation of Title 18, United States Code, Section 1832(a)(2).

COUNT 3
(Economic Espionage — Possessing — 18 U.S.C. §1831(a)(3))

The Grand Jury Further Charges That:

32. The Introductory Allegations contained in paragraphs 1 through 27, above, are
repeated and incorporated by reference.

33. Beginning on or about July 1, 2016, and continuing to at least 2018, in the
Western District of New York, and elsewhere, the defendant, JI WANG, intending and
knowing that the offense would benefit a foreign government, foreign instrumentality and
foreign agent, that is, the People’s Republic of China, and instrumentalities thereof, including
the Tianjin City, Dongli District, Chinese Academy of Sciences, Academy of Opto-

Electronics, and Thousand Talents Program, did knowingly possess a trade secret, that is
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 10 of 14

DARPA Laser Fiber Manufacturing Technology, including the DARPA Laser Fiber
Manufacturing Technology Files, knowing the same to have been stolen, appropriated,

obtained and converted without authorization.

All in violation of Title 18, United States Code, Section 1831(a)(3).

COUNT 4
(Theft of Trade Secrets — Possessing — 18 U.S.C. §1832(a)(3))

The Grand Jury Further Charges That:

34. The Introductory Allegations contained in paragraphs | through 27, above, are
repeated and incorporated by reference. |

35. Beginning on or about July 1, 2016, and continuing to at least 2018, in the
Western District of New York, and elsewhere, the defendant, JI WANG, with the intent to
convert a trade secret, namely, trade secret information relating to DARPA Laser Fiber
Manufacturing Technology, that was related to a product and service used in and intended
for use in interstate and foreign commerce, to the economic benefit of someone other than the
owner thereof, namely, WANG, Person 1, the business known as Quantum Wave, the Tianjin
City, Dongli District, Chinese Academy of Sciences, Academy of Opto-Electronics, and
Thousand Talents Program, and intending and knowing that the offense would injure the
owner of that trade secret, did knowingly possess a trade secret, that is DARPA Laser Fiber
Manufacturing Technology, including the DARPA Laser Fiber Manufacturing Technology
Files, knowing the same to have been stolen, appropriated, obtained and converted without

authorization.

All in violation of Title 18, United States Code, Section 1832(a)(3).

10
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 11 of 14

COUNT 5
(Economic Espionage — Attempt — 18 U.S.C. §1831(a)(4))

The Grand Jury Further Charges That:

36. The Introductory Allegations contained in paragraphs 1 through 27, above, are
repeated and incorporated by reference.

37. Beginning in or about late 2014 and continuing to in or about late 2017, the
exact dates being unknown, in the Western District of New York, and elsewhere, the
defendant, JI WANG, intending and knowing that the offense would benefit a foreign
government, foreign instrumentality and foreign agent, that is, the People’s Republic of
China, and instrumentalities thereof, including the Tianjin City, Dongli District, Chinese
Academy of Sciences, Academy of Opto-Electronics, and Thousand Talents Program, did
attempt to violate Title 18, United States Code, Sections 1831(a)(1) & (a)(2), by attempting
knowingly and without authorization to steal, appropriate and convey, a trade secret, namely,

DARPA Laser Fiber Manufacturing Technology.

All in violation of Title 18, United States Code, Section 1831(a)(4).

COUNT 6
(Theft of Trade Secrets — China Attempt — 18 U.S.C. §1832(a)(4))

The Grand Jury Further Charges That:
38. The Introductory Allegations contained in paragraphs 1 through 27, above, are
repeated and incorporated by reference.
39. Beginning in or about late 2014 and continuing to in or about late 2017, the
exact dates being unknown, in the Western District of New York, and elsewhere, the

defendant, JI WANG, with the intent to convert a trade secret related to a product used in

11
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 12 of 14

and intended for use in interstate and foreign commerce to the economic benefit of someone
other than the owner thereof, namely, WANG, Person 1, the business known as
QuantumWave, the Tianjin City, Dongli District, Chinese Academy of Sciences, Academy
of Opto-Electronics, and Thousand Talents Program, and intending and knowing that the
offense would injure the owner of that trade secret, did attempt to violate Title 18, United
States Code, Sections 1832(a)(1) & (a)(2), by attempting knowingly and without authorization
to steal, appropriate and convey, a trade secret, that is, DARPA Laser Fiber Manufacturing

Technology.

All in violation of Title 18, United States Code, Section 1832(a)(4).

COUNT 7
(Theft of Trade Secrets — Venture Capital Attempt — 18 U.S.C. §1832(a)(4))

The Grand Jury Further Charges That:

40. The Introductory Allegations contained in paragraphs 1 through 27, above, are
repeated and incorporated by reference.

41. Beginning in or about January 2018 and continuing to in or about November
2018, the exact dates being unknown, in the Western District of New York, and elsewhere,
the defendant, JI WANG, with the intent to convert a trade secret that related to a product
and service used in and intended for use in interstate and foreign commerce to the economic
benefit of someone other than the owner thereof, namely, WANG, Person 1, the business
known as QuantumWave, and a United States person, known to the Grand Jury, and
intending and knowing that the offense would injure the owner of that trade secret, did

attempt to violate Title 18, United States Code, Sections 1832(a)(1) & (a)(2), by attempting

12
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 13 of 14

knowingly and without authorization to steal, appropriate and convey, a trade secret, that is,

DARPA Laser Fiber Manufacturing Technology.

All in violation of Title 18, United States Code, Section 1832(a)(4).

COUNTS 8 AND 9
(International Emergency Economic Powers Act)

The Grand Jury Further Charges That:

42. The Introductory Allegations contained in paragraphs 1 through 27, above, are
repeated and incorporated by reference.

43. On or about the dates set forth below, in the Western District of New York,
and elsewhere, the defendant, JI WANG, did willfully and knowingly export, and cause to
be exported, directly and indirectly, from the United States of America to the People’s
Republic of China, technology, to wit, High Power, all-glass, double-clad fiber process
development technical presentation, without having first obtained a license for such export

from the United States Department of Commerce.

 

 

 

COUNT DATES
8 July 2017 to August 2017
9 October 2017 to November 2017

 

 

 

 

All in violation of Title 18, United States Code, Section 2; Title 50, United States
Code, Section 1705; and Title 15, Code of Federal Regulations, Section 764.2(a)-(b).

13
Case 6:21-cr-06108-FPG-MJP Document1 Filed 06/24/21 Page 14 of 14

COUNT 10
(International Emergency Economic Powers Act — Attempt)

The Grand Jury Further Charges That:

44. The Introductory Allegations contained in paragraphs 1 through 27, above, are
repeated and incorporated by reference.

45. Starting in or about late 2014 and continuing to in or about late 2017, the exact
dates being unknown, in the Western District of New York, and elsewhere, the defendant, JI
WANG, did willfully and knowingly attempt to export, directly and indirectly, from the
United States of America to the People’s Republic of China, technology, to wit, High Power,
all-glass, double-clad fiber process development technical presentation, without having first

obtained a license for such export from the United States Department of Commerce.

All in violation of Title 18, United States Code, Section 2; Title 50, United States
Code, Section 1705; and Title 15, Code of Federal Regulations, Section 764.2(c).

DATED: Rochester, New York, June 24, 2021.

JAMES P. KENNEDY, JR.
United States Attorney

BY: s/JOHN J. FIELD
Assistant United States Attorney
United States Attorney’s Office
Western District of New York
100 State Street, Suite 500
Rochester, New York 14614

THEA D. R. KENDLER

Trial Attorney

National Security Division

United States Department of Justice
A TRUE BILL:

s/Foreperson
FOREPERSON

14
